Winslow, J.
While the defendant Michael Murphy denied that he was acting as attorney for the plaintiff when he received the deed of the land in dispute, and also claimed that there was a sufficient consideration for the transfer, we find that there was ample evidence in the record to sustain the findings of the trial court. Whatever might be the proper view of the transaction had it occurred between parties dealing at arm’s length, where no relations of trust or confidence exist, the law is well settled that no such transaction as the one found by the court can be sustained where it takes place between an attorney and his client. Attorneys are ministers ■of justice as well as courts, and justice will not be contented with half-hearted service on the part of her ministers, nor will she tolerate a bargain counter within her temple. If an attorney purchase his client’s property, concerning which his advice is sought, the transaction is always viewed with sus*52picion, and the attorney assumes the heavy burden of proving not only that there was no overreaching of the client, but that the client acted upon the fullest information and advice as to his rights. In other words, the attorney must prove uberrima fides, or the transaction will be set aside by a court of equity. These principles are so well established as to* need no citation of authorities, and to the credit of the profession, be it said, it is rarely necessary to invoke them. Upon the facts found the trial court pursued the only course open to a court of equity.
By the Court. — Judgment affirmed.